DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The office action is in response to the claim amendments and remarks filed on June 21, 2022 for the application filed December 19, 2021 which claims priority to a provisional application filed on June 2, 2017. Claims 1, 3-4, 7, 9, 11, 13-18 and 22-23 have been amended and claim 10 and 21 has been cancelled. Claims 1-9, 11-20 and 22-23 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 21, 2022 has been entered.


Claim Warnings
Applicant is advised that should claims 3 and/or 7 be found allowable, claims 9 and/or 23 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the notifying" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12-13 recites the limitation "the drug" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 

Claims 19 and 20 recite “the one or more drugs or medical treatments” in lines 3 and 4, respectively. There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 11-20 and 22-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-9, 11-13 and 22-13 are directed towards a method (i.e. a process) which is a statutory category.  Claims 14-20 and 23 are directed towards a system (i.e. a machine) which is a statutory category. Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea).  In the instant application, the claims are directed towards an abstract idea. 
Under step 2A, prong one of the 2019 Revised Patent Subject Matter Eligibility Guidance, independent claims 1 and 14 are determined to be directed to an abstract idea because an abstract idea is recited in the claims which fall within the subject matter groupings of abstract ideas. The abstract idea (identified in bold) recited in the representative claim 1 is identified as: 
receiving a plurality of physiological or pathological parameters of the subject; 
applying a deep learning algorithm on the plurality of physiological or pathological parameters, 
wherein the deep learning algorithm is configured to output an irregular subject-specific administration regimen of one or more drugs, 
wherein the irregular administration regimen comprises drug administration parameters configured to randomly alter a dose of the one or more drugs and to randomly alter one or both of a time of and a mode of administration of the one or more drugs in a subject-specific random way, thereby prevent, mitigate or treat partial or complete loss of effect of the one or more drugs administered to or used by a subject in need thereof,
administering the one or more drugs to the subject in accordance with the irregular subject-specific administration regimen, thereby preventing, mitigating or treating partial or complete loss of effect in the subject in need thereof,
wherein at times the altering of the dose of a particular drug of the one or more drugs is to a dose outside of the therapeutic range of the particular drug for the medical condition.
The identified limitations in the identified abstract idea fall within the subject matter grouping of mental processes. The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “computer-implemented”, and “a processing circuit configure to”, nothing in the identified limitations precludes the steps from practically being performed in the mind or on pen and paper. For example, a medically professional would use patient parameters to determine an irregular subject-specific administration regimen via learning. Additionally, the identified limitations also fall within the subject matter grouping of certain methods of organizing human activity as determining treatment regimens from patient parameters and administering the treatment is a method of managing interactions between humans, such as what doctors and patients do to determine a drug regimen and administer the regimen. Accordingly, the claims recite an abstract idea. 
Under step 2A, prong two of the 2019 Revised Patent Subject Matter Eligibility Guidance, it must be determined whether the identified abstract ideas are integrated into a practical application. After evaluation, there is no indication that any additional elements or combination of elements integrate the abstract idea into a practical application, such as through: an additional element that reflects an improvement to the functioning of a computer, or an improvements to any other technology or technical field; an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; an additional element that implements the judicial exception with, or uses the judicial exception in connection with, a particular machine or manufacture that is integral to the claim; an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Conversely, the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than a recitation of:
Generally linking the abstract idea to a particular technological environment or field of use. The additional element of applying deep learning recited at such a high level simply links the abstract idea to the field of use of machine learning as opposed to other predictive algorithms, which do not provide meaningful limits on the claim.
Insignificant extra-solution activity to the judicial exception. The additional limitations of receiving a plurality of physiological or pathological parameters of the subject and outputting the irregular subject-specific administration regimen, thereby preventing, mitigating or treating partial or complete loss of effect in the subject in need thereof do not add a meaningful limitation to the method as they are the insignificant extra-solution activity of gathering data;
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. The additional elements “computer-implemented”, and “a processing circuit configure to” are considered to be similar to adding the words “apply it” with the judicial exception, mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea because the claims recite only the idea of a solution or outcome and fail to recite details of how a solution to a problem is accomplished (how the learning is done and how the regimen is determined). 
Dependent claims 2-9, 11-13, 15-20 and 22-23 add additional limitations, but these only serve to further limit the abstract idea, and are therefore also directed towards fundamentally the same abstract idea as independent claims 1 and 14, do not integrate the abstract idea into a particular application and/or do not amount to an inventive concept or significantly more as described below.
Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance, it must be determined whether provide an inventive concept by determining if the claims include additional elements or a combination of elements that are sufficient to amount to significantly more than the judicial exception. After evaluation, there is no indication that an additional element or combination of elements are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “computer-implemented”, and “a processing circuit configure to” amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The additional element of using deep learning on the parameters is recited at a high level and thus does not add a meaningful limitation as high level deep learning is well understood, routine and conventional as evidenced by Leyde and Rackauckas. Evidence that receiving and outputting information is well-understood, routine and conventional is provided by MPEP §2106.05. Thus the claims are not patent eligible
The dependent claims merely present additional abstract information in tandem with further details regarding the elements from the independent claims and are, therefore, directed to an abstract idea for similar reasons as given above. For example, dependent claims 2-3, 7-9, 11 and 19 and 22-23 merely describe additional steps/details which are encompassed by the abstract idea and does not add meaningful limits on the claim. Claims 5-6  merely describe what the information is used and why it is used which is encompassed by the abstract idea and does not add meaningful limits on the claims.. Claims 19- 20 merely describes the well-understood, routine and conventional technology and application of cloud computing as evidenced by Sareen. Regarding claims 12-13, while the drug is particular, it is unclear if this drug is actually required to be administered by the claims. None of these functions are deemed to integrate the claims into a practical application or to amount to significantly more than the abstract idea because, as stated above, they amount to: adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer. These merely encompasses the abstract idea identified above and do not amount to significantly more.
Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements amounts to an inventive concept.
Therefore, whether taken individually or as an ordered combination, claims 1-20 and 22-23 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11, 14-15, 18-19 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Leyde (U.S. Pub. No. 2009/0030403) in view of Fung et al. (WO 2021/0874561 A1) and Rackauckas et al. (WO 2021/041469 A1).
Regarding claim 1, DiLorenzo discloses a computer implemented method of administering one or more drugs to a subject for a medical condition in a manner that /prevents, mitigates or treats partial or complete loss of effect of one or more drugs due to adaptation, tolerance, and/or tachyphylaxis (Paragraphs [0002], [0043] and [0065] discuss a method for modifying or altering the scheduling and dosing of a drug in response to tolerance to a drug.), the method comprising: 
receiving a plurality of physiological or pathological parameters of the subject (Paragraphs [0203], [0277] and [0279] discuss obtaining physiological signals and pathological data.); 
applying a Paragraphs [0043], [0065], [0201]-[0202] and [0208], predictive algorithm and neural network applied to the parameters.), 
wherein the Paragraphs [0043], [0065], [0201]-[0202] and [0208] the predictive algorithm outputting an altered schedules and dosing of drugs based on the patient parameters, construed as irregular.), 
wherein the irregular administration regimen comprises drug administration parameters, (Paragraphs [0043], [0065], [0201]-[0202] and [0208] discuss altering drug dosing parameters.),
configured to Paragraphs [0036], [0043], [0077], [0091], [0200], [0202] and [0246] discuss that the drug dose, timing and route of administration is altered based on the patient parameters based on tolerance to the drug.),
administering the one or more drugs to the subject in accordance with the irregular subject-specific administration regimen, thereby preventing, mitigating or treating partial or complete loss of effect in the subject in need thereof (Paragraphs [0036], [0043], [0077], [0091], [0200], [0202] and [0246] discuss that the drug is administered to the patient based on the altered dose, timing and route of administration to prevent or reduce tolerance to the drug.),
wherein at times the altering of the does od a particular drug of the one or more drugs is to a does outside the therapeutic range of the particular drug for the medical condition (Paragraph [0041], the present invention allows the use of dosages that are lower than FDA-approved dosages and the present invention can recommend taking the FDA approved dose or a higher than FDA approved dose.).
Leyde does not appear to explicitly disclose that the learning algorithm is a deep learning algorithm or that the regimen parameters are configured to randomly alter a dose of the one or more drugs and to randomly alter one or both of a time of and a mode of administration of the one or more drugs in a subject-specific random way.
Fung teaches that it was old and well known in the art of drug treatment at the time of the filing to randomly alter drug administration regimen parameters in a random way (Fung, paragraphs [0059]-[0061] discuss that drug regimens can be randomly altered within a given timeframe, such as at random times and at random doses. ) to withdraw from a drug or to titer a drug up to an effective dose (Fung, paragraph [0063]). 
Therefore, it would have been obvious to one of ordinary skill in the art of treatment of medical conditions at the time of the filing to modify Leyde such that the regimen parameters are configured to randomly alter a dose of the one or more drugs and to randomly alter one or both of a time of and a mode of administration of the one or more drugs in a subject-specific random way, as taught by Fung, in order to withdraw from a drug or to titer a drug up to an effective dose. Also see Leyde, paragraphs [0008] and [0066].
Rackauckas teaches that it was old and well known in the art of drug administration at the time of the filing to use a deep learning algorithm to output an administration regimen of a medical treatment comprising parameters (Rackauckas, paragraphs [0023] and [0038] discuss using a deep (convolutional) neural networks to determine a dosing regimen for an individual. The dosing regimen specifies how much, where and when to administer the medicament to the subject.).
Therefore, it would have been obvious to one of ordinary skill in the art of treatment of medical conditions at the time of the filing to modify the learning algorithm (i.e. neural network) of Leyde to be a deep learning algorithm (deep (convolutional) neural network) as this is the simple substitution of one known element (neural network) for another (deep learning neural network) to obtain predictable results (administration regimen of a medical treatment comprising parameters). See MPEP §§2141 and 2143.

Regarding claim 2, Leyde as modified by Fung and Rackauckas further discloses updating the administration regimen based on newly received values of the plurality of physiological or pathological parameters (see paragraph [0090] of DiLorenzo (U.S. Pub. No. 2007/0287931), which is incorporated by reference in Leyde ).

Regarding claim 3, Leyde as modified by Fung and Rackauckas further discloses wherein the wherein the drug administration parameters are configured to randomly alter the does, the time of administration and the mode of administration of the one or more drugs (Paragraphs [0036], [0043], [0077], [0091], [0200], [0202] and [0246] discuss that the drug dose, timing and route of administration is altered based on the patient parameters to prevent or reduce tolerance to the drug, which could be randomly altered as taught by Fung as applied to claim 1 above.).

Regarding claim 4, Leyde as modified by Fung and Rackauckas further discloses wherein at times the altering of the dose of a particular drug of the one or more drugs is to a dose lower than and outside of the therapeutic range of the particular drug for the medical condition (Paragraph [0041], the present invention allows the use of dosages that are lower than FDA-approved dosages and the present invention can recommend taking the FDA approved dose or a higher than FDA approved dose.).

Regarding claim 5, Leyde as modified by Fung and Rackauckas further discloses wherein the deep learning algorithm further considers personal data selected from the group consisting of: age, weight, periodic caloric intake and output, gender, ethnicity, geography, pathological history and/or state, temperature, metabolic rate, glucose levels, blood tests and any physiological or any pathological or physiological biomarkers or parameters that can be measured, that are directly or indirectly associated with the physiological target or with the chronic disease (Paragraphs [0203], [0277] and [0279]).

Regarding claim 6, Leyde as modified by Fung and Rackauckas further discloses wherein at least one of the physiological or pathological parameters is obtained from a sensor (Paragraph [0221]).

Regarding claim 7, Leyde as modified by Fung and Rackauckas further discloses wherein the particular drug is a sole therapy for the medical condition (Paragraph [0155]).

Regarding claim 8, Leyde as modified by Fung and Rackauckas further discloses wherein the notifying is in real time (Paragraphs [0034], [0042] and [0308]-[0311]).

Regarding claim 9, Leyde as modified by Fung and Rackauckas further discloses wherein the drug administration parameters are configured to randomly alter the dose, the time of administration and the mode of administration of the one or more drugs (Paragraphs [0036], [0043], [0077], [0091], [0200], [0202] and [0246] discuss that the drug dose, timing and route of administration is altered based on the patient parameters to prevent or reduce tolerance to the drug, which could be randomly altered as taught by Fung as applied to claim 1 above.).

Regarding claim 11, Leyde as modified by Fung and Rackauckas further discloses the method of claim 1 for treatment of obesity, infections, metabolic, endocrinology, malignant, immune-mediated, inflammatory condition, inborn error of metabolism, pain, microbiome-related disorders, neurological disease, fibrosis in any organ, any type of disease in which circadian rhythm is relevant or any combination thereof (Paragraph [0065], also intended use).

Regarding claims 14-15 and 18: all limitations as recited have been analyzed and rejected with respect to claims 1, 3, 9 and 11.  Claims 14-15 and 18 pertain to a system, corresponding to the method of claims 1, 3, 9 and 11. Claims 14-15 and 18 do not teach or define any new limitations beyond claims 1, 3, 9 and 11 outside from the processing circuitry disclosed in Leyde in paragraph [0228]; therefore claims 14-15 are rejected under the same rationale.

Regarding claim 19, Leyde as modified by Fung and Rackauckas further discloses an alert module configured to provide instructions to a user regarding a change in the administration regimen of the one or more drugs or medical treatments (Fig. 10).

Regarding claim 22, Leyde as modified by Fung and Rackauckas further discloses wherein the particular drug is an adjuvant (paragraph [0288.).

Regarding claim 23, Leyde as modified by Fung and Rackauckas further discloses wherein the particular drug is a sole therapy for the medical condition (Paragraph [0155]).

Claims 12 and 16 and rejected under 35 U.S.C. 103 as being unpatentable over Leyde (U.S. Pub. No. 2009/0030403) in view of Fung et al. (WO 2021/0874561 A1), Rackauckas et al. (WO 2021/041469 A1) and Xu et al. (Association of Microtubule Dynamics with Chronic Epilepsy).
Regarding claim 12, DiLorenzo as modified by Leyde as modified by Fung and Rackauckas does not appear to explicitly disclose wherein the drug is a drug that targets microtubules.
Xu teaches that it was old and well known in the art of epilepsy at the time of the invention/filing to provide a drug that targets microtubules to attenuate the progression of chronic epilepsy (Xu, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art of epilepsy at the time of the invention/filing to modify the drug of Leyde as modified by Fung and Rackauckas such that the drug is a drug that targets microtubules, as taught by Xu, in order to attenuate the progression of chronic epilepsy.

Regarding claim 16: all limitations as recited have been analyzed and rejected with respect to claim 12.  Claim 16 pertains to a system, corresponding to the method of claim 12. Claim 16 does not teach or define any new limitations beyond claim 12; therefore claim 16 is rejected under the same rationale.

Claims 13 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Leyde (U.S. Pub. No. 2009/0030403) in view of Fung et al. (WO 2021/0874561 A1), Rackauckas et al. (WO 2021/041469 A1) and Tifft et al. (Stemming the tide: glycosphingolipid synthesis inhibitors as therapy for storage diseases).
Regarding claim 13, Leyde as modified by Fung and Rackauckas does not appear to explicitly disclose wherein the drug is a drug that target glycosphingolipids.
Tifft teaches that it was old and well known in the art of central nervous system disorders at the time of the invention/filing to provide a drug that target glycosphingolipids to provide therapy for GSL storage disorders, including those with CNS involvement, such as type 2 Gaucher disease which causes seizures (Tifft, page 1254, second column, second full paragraph and conclusion).
Therefore, it would have been obvious to one of ordinary skill in the art of central nervous system disorders at the time of the invention/filing to modify the drug of Leyde as modified by Fung and Rackauckas such that the drug is a drug that target glycosphingolipids, as taught by Tifft, in order to provide therapy for GSL storage disorders, including those with CNS involvement, such as type 2 Gaucher disease which causes seizures.

Regarding claim 17: all limitations as recited have been analyzed and rejected with respect to claim 13.  Claim 17 pertains to a system, corresponding to the method of claim 13. Claim 17 does not teach or define any new limitations beyond claim 13; therefore claim 17 is rejected under the same rationale.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Leyde (U.S. Pub. No. 2009/0030403) in view of Fung et al. (WO 2021/0874561 A1), Rackauckas et al. (WO 2021/041469 A1) and Sareen et al. (A Cloud-Based Seizure Alert System for Epileptic Patients That Uses Higher-Order Statistics).
Regarding claim 20, Leyde as modified by Fung and Rackauckas does not appear to explicitly disclose a communication unit configured to deliver the alert, wherein the alert is operable via a cloud based alert system connected to a medical device or to a drug box configured to provide instructions to a user regarding the administration regimen of the one or more drugs or medical treatments.
Sareen teaches that it was old and well known in the art of collection and use of electrocardiography (ECG) data at the time of the filing to provide a communication unit configured to deliver the alert, wherein the alert is operable via a cloud based alert system connected to a medical device or to a drug box configured to provide instructions to a user regarding the administration regimen of the one or more drugs or medical treatments to provide the ability to store and analyze huge amounts of rapidly generated ECG and EEG sensor data in real time (Sareen, pages 56-57, fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art of medical devices at the time of the invention/filing to modify the alert system of Leyde as modified by Fung and Rackauckas to include a communication unit configured to deliver the alert, wherein the alert is operable via a cloud based alert system connected to a medical device or to a drug box configured to provide instructions to a user regarding the administration regimen of the one or more drugs or medical treatments, as taught by Sareen, in order to provide the ability to store and analyze huge amounts of rapidly generated ECG and EEG sensor data in real time.

Response to Arguments
Applicant's arguments filed June 21, 2022 regarding claims 1-9, 11-20 and 22-23 being rejected under 35 U.S.C. §101 have been fully considered but they are not persuasive. 
Applicant argues that the some of the limitations of claims 1 and 14 recite an improvement to a technological field. However, the Applicant does not assert what this improvement is or what the technological field is. Applicant is directed to the instant rejection detailing why claims 1 and 14 do not recite an improvement to a technological field.

Applicant appears to argue that the administering step wherein at times the altering of the does od a particular drug of the one or more drugs is to a does outside the therapeutic range of the particular drug for the medical condition is an additional element that applies or uses tan alleged judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. However, as per MPEP §2106.04(d)(2), the treatment must particular and in claims 1 and 14, the treatment is not specifically identified. 

Applicant's arguments filed June 21, 2022 regarding claims 1-9, 11-20 and 22-23 being rejected under 35 U.S.C. §103 have been fully considered but they are moot in view of the new grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C. Hein whose telephone number is (303)297-4305. The examiner can normally be reached 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVIN C HEIN/Examiner, Art Unit 3686